Citation Nr: 1040937	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied the above claim.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss was 
manifested by an average pure tone threshold in the right ear of 
23 decibels and 26 decibels in the left ear, with speech 
recognition ability of 100 in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155.  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, and to 
resolve any doubt regarding the extent of the disability in the 
veteran's favor.  38 C.F.R. §§  4.2, 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App 119 (1999).  


In May 2008, the RO granted service connection for the Veteran's 
bilateral hearing loss and assigned a noncompensable disability 
rating.  

Evaluations of defective hearing range from noncompensable to 100 
percent for service-connected bilateral hearing loss.  These 
evaluations are based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree 
of disability from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through XI for profound deafness.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 decibels 
or more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, based 
upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) 
nor (b) is applicable in this appeal.

In addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA audiological examinations.  On 
audiometric testing during the May 2008 VA examination, the 
Veteran's right ear average pure tone threshold was 23, the left 
ear average pure tone threshold was 26, and speech recognition 
ability was 100 in both ears.  The Veteran was diagnosed as 
having bilateral high-frequency sensorineural hearing loss.

In a March 2010 statement, the Veteran said it is difficult to 
hear and understand when conversing in large crowds, when talking 
in low tones and when there is background noises or ringing in 
his ears.  He further argued that VA did not test him for his 
particular problems.  He submitted a private audiometric 
evaluation from Jones Audiology and Hearing Centers dated October 
2009.  

In response to the Veteran's assertion that his condition was 
worse, he was afforded another VA examination in June 2010; 
however, pure tone thresholds could not be determined.  The 
examiner noted that the Veteran's volunteered pure tone 
thresholds and pure tone averages were elevated compared to the 
speech recognition thresholds, which indicated poor test 
validity.  The Veteran was reinstructed several times, but his 
volunteered thresholds did not change.  The examiner 
characterized the test results as invalid.  

In this case, applying the results of the May 2008 VA 
audiological examination to Table VI yielded a Roman numeral 
value of I for the right ear and a I for the left ear.  Applying 
these values to Table VII, the Board finds that the Veteran's 
bilateral hearing loss is evaluated as 0 percent disabling.  
Simply stated, the results do not provide a basis to grant a 
higher disability rating.  The June 2010 examiner stated that 
test results at that time were invalid.  The Board finds that the 
May 2008 report provided valid results.  There is no probative 
evidence indicating the examination findings or the impressions 
of the Veteran's efforts at the June 2010 examination were 
erroneous.  VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If a 
Veteran wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence. 

The Board finds the report of the October 2009 private 
audiological examination is inadequate for rating purposes 
because it included audiometric findings of pure tone hearing 
threshold levels that are shown in graphic form instead of 
numeric form and it is unclear whether either the examination 
includes a controlled speech discrimination test (Maryland CNC) 
as is required under 38 C.F.R. § 4.85.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) 

As for the Veteran's assertion that the VA examinations did not 
test for his particular problem, the use of the controlled 
Maryland CNC speech discrimination test and the puretone 
threshold average determined by an audiometry test was 
established by regulation and published in the Federal Register 
on November 18, 1987.  See 52 Fed. Reg. 44,117.  Moreover, 
audiometric testing in a sound controlled room has been held to 
be an adequate testing ground for rating purposes.  Martinak, 21 
Vet. App. at 455-56.

An exceptional pattern of hearing impairment has not been 
demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 are 
inapplicable for that portion of the rating period on appeal.  

Although the VA examinations of record show that the Veteran 
clearly has hearing loss, the audiometric test results do not 
support entitlement to an increased evaluation for bilateral 
hearing impairment for either time period.  The Board has 
reviewed all the medical records in the claims file and found 
that there is no evidence related to hearing loss that supports a 
higher rating.

The Veteran's contentions presented on appeal have been accorded 
due consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's symptomatology and level of disability.  
The Veteran's hearing loss is manifested by difficulty hearing 
conversations in crowds or when having discussions in low tones 
when there are background noises.  The rating criteria 
contemplate speech reception thresholds and ability to hear 
spoken words on Maryland CNC testing.  As previously stated, the 
most recent VA examination results were invalid as the Veteran 
provided elevated pure tone averages, even after being 
reinstructed several times.  As the examiner could not determine 
the Veteran's level of disability, she was not able to consider 
how the Veteran's hearing loss affected his ability to hear 
conversations.  Although the Veteran complained that his hearing 
loss interfered with his ability to hear conversations, he was 
not cooperative during the last examination and the examiner 
could not fully describe the functional effects caused by his 
hearing disability.  The Board finds that referral for 
consideration of an extraschedular rating is therefore not 
warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of February 8, 2008, the date of his claim, and a 
noncompensable rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law and 
criteria required for a higher rating.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an effective 
date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Moreover, there has been no assertion of prejudice from the 
Veteran, and as it is his burden to demonstrate any such 
prejudice, see Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
Board may proceed with this determination.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant examinations, and 
obtained medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


